Opinion by
Winkler, J.
§ 800. Sale, etc., of vessel, must be registered, etc.; married woman bound for seaman’s tuages when vessel is her separate property. Mrs. Emma Hance at one time owned the schooner “Emma.” The vessel was registered in her name as the sole owner thereof. Appellee performed services on the vessel as a seaman, and this suit was to recover for his services. Appellants’ defense was that the vessel did not belong to them at the time the services of appellee were rendered; that prior to that time Emma Hance had sold the vessel. Judgment was rendered for appellee for the amount of his claim against appellants, one of whom is Mrs. Emma Hance. Held, there can be no question that Galveston was the home port of the vessel. It is provided by law that “ no bill of sale, mortgage, hypothecation or conveyance of any vessel or part of a vessel of the United States shall be valid against any person other than the grantor or mortgagor,, his heirs and devisees, and persons having actual notice thereof, unless such bill of sale, etc., is recorded in the office of the collector of customs where such vessel is registered or enrolled.” [E. S. U. S. § 4192; 3 Woods, 582.] There being no testimony tending to show that the appellee had any notice whatever of the alleged sale of the vessel by appellants, and it not appearing that there was constructive notice by registration, as required by law, such sale, if made, did not impair the right of appellee to recover against the separate property of Mrs. Hance.
Affirmed.